Citation Nr: 0708849	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  99-20 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1940 to 
October 1941.  The appellant is the veteran's widow.

This matter arises before the Board of Veterans' Appeals 
(Board) from a May 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida that denied the appellant's claims of entitlement to 
service connection for the cause of the veteran's death and 
entitlement to DIC pursuant to 38 U.S.C.A. § 1318.  The 
appellant perfected a timely appeal of these determinations 
to the Board.

These matters were before the Board in July 2001, July 2003, 
and January 2006, and all three times were remanded for 
further development.


FINDINGS OF FACT

1.  The cause of the veteran's death as listed on his death 
certificate was "colorectal cancer"; no autopsy was 
performed.

2.  At the time of his death, the veteran received a 100 
percent disability rating for encephalomyelitis, but he was 
not service connected for colorectal cancer.

3.  The debilitating health effects due to the veteran's 
neurological condition did not render the veteran less 
capable of resisting the effects of colorectal cancer.

4.  Colorectal cancer did not result from injury or disease 
incurred in or aggravated by service 

5.  At the time of his death, the veteran was not in receipt 
of nor entitled to receive compensation for service-connected 
disability that was rated totally disabling for a period of 
ten years or more immediately preceding his death, or totally 
disabling since his discharge from service and for at least 5 
years preceding death.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303, 3.307, 
3.309(a), 3.312 (2006).

2.  Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is not established.  38 U.S.C.A. §§ 1318, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.22 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2006).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

In this case, the initial RO adjudication in May 1999 took 
place prior to the VCAA's enactment.  However, VA satisfied 
its duty to notify by means of August 2001, December 2003, 
and March 2006 letters from the AOJ to the appellant, which 
together informed her of what evidence was required to 
substantiate her claim and of her and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit any relevant evidence and/or information in her 
possession to the AOJ. 

After VCAA-compliant notice was sent to the appellant, the 
claim was readjudicated.  Thus, the Board determines that any 
defect concerning the timing of the VCAA notice requirements 
was harmless and resulted in no risk of prejudice to the 
appellant.  38 C.F.R. § 20.1102 (2006).

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The October 2006 
statement of the case contains the notices required by 
Dingess/Hartman.  Nevertheless, as the Board concludes below 
that a preponderance is against the appellant's claims, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot.  Therefore, 
any inadequate notices provided to the veteran on these two 
elements are deemed to be without prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of the veteran's service medical records, VA medical 
treatment records, the veteran's death certificate, two VA 
examiners' opinions, and written statements from the 
appellant and her representative.  There is no indication 
that there is any additional relevant evidence to be obtained 
by either VA or the veteran.

II. Service Connection for the Cause of the Veteran's Death

The appellant argues that she is entitled to service 
connection for the cause of the veteran's death.  
Specifically, the appellant argues that a service-connected 
condition was causally related to the veteran's death.

When a veteran dies due to a service-connected or compensable 
disability, the veteran's surviving spouse, children and 
parents are entitled to dependency and indemnity 
compensation.  38 U.S.C.A. § 1310.  The death of a veteran is 
considered to have been due to a service-connected disability 
when the evidence establishes that a disability resulting 
from injury or disease incurred in or aggravated by service 
was either the principal or contributory cause of death.  
38 C.F.R. §§ 3.312(a), 3.303.  A disability is considered to 
be the principal (primary) cause of death when it, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A disability is considered 
to be a contributory cause of death when it contributed 
substantially or materially to death, combined to cause 
death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that a disability 
casually shared in producing death; it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, are not held to have contributed to death when such 
death is primarily due to unrelated disability.  38 C.F.R. 
§ 3.312(c)(2).

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. 
§ 3.312(c)(3).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In addition, for certain chronic diseases, such as cancers, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a prescribed 
period following discharge from service; the presumptive 
period for cancers is one year.  38 C.F.R. § 3.307, 3.309(a).

The record reflects that at the time of the veteran's death, 
he had a combined service connection rating of 100 percent 
for various disabilities related to the neurological disorder 
of encephalomyelitis.  As such, the veteran had a service-
connected condition affecting his vital organs that was 
evaluated as 100 percent disabling at the time of his death.

The veteran's death certificate indicates that he died on 
February [redacted], 1999.  The immediate cause of death, as 
indicated on the death certificate, was colorectal cancer.  
There are no secondary causes of death noted.  The death 
certificate also indicates that no autopsy was performed.

The veteran's service medical records are negative for 
complaints or treatment of any problems related to cancer.

In April 2002, a VA examiner provided a medical opinion 
regarding the cause of the veteran's death, based on a review 
of the claims folder.  The examiner reported the following: 
the veteran died of colorectal cancer; he was service 
connected for residuals of encephalomyelitis, swallowing, 
speech and an eye; the examiner was unaware of any evidence 
that would support the fact that the veteran's service-
connected disability could contribute in any way to the 
development of colorectal cancer; the examiner did not know 
that there was any evidence that the effects of his service 
connected problem rendered him any less capable of resisting 
the effects of colorectal cancer; in the claims file the 
examiner did not see mention of any incident in the veteran's 
active service that would be related to the development of 
colorectal cancer; cancer was a multi-factorial condition 
with genetic and environmental influences; and it would be a 
matter of medical speculation to state whether any of the 
veteran's problems in the service, or his service-connected 
conditions were causative to his cancer.

In September 2006, another VA examiner provided a medical 
opinion regarding the cause of the veteran's death, based on 
a review of the claims folder.  The VA examiner reported that 
the veteran's cause of death was colorectal cancer, and that 
the veteran developed encephalomyelitis in 1981 and 
Parkinson's disease in 1986.  The examiner furthermore stated 
that after a review of the medical literature and textbooks 
of medicine and surgery, it was highly unlikely that the 
veteran's service-connected disability contributed to his 
colorectal cancer.  The examiner explained that the causes of 
colorectal cancer were numerous and multifactorial, but that 
neurological disease, specifically Parkinson's disease or 
residuals of encephalomyelitis, is not one of them.  The 
examiner also stated that he did not think that the resulting 
and debilitating effects in general impairment to health due 
to the veteran's neurological condition rendered the veteran 
less capable of resisting the effects of colorectal cancer.  
Finally, the examiner indicated that a review of the 
veteran's service medical record did not reflect that there 
were any conditions during his service that rendered him less 
capable of resisting the effects of colorectal cancer.

No other medical opinion or other medical evidence indicating 
an etiological relationship between the veteran's period of 
service or any service-connected condition and the veteran's 
colorectal cancer.

After a review of the record, the Board finds that a 
preponderance of the evidence is against the appellant's 
service connection claim for the cause of the veteran's 
death.  

The medical evidence does not reflect that any service-
connected disability contributed substantially or materially 
to death, combined to cause death, or aided or lent 
assistance to the production of death, or that the veteran's 
death was related to his period of service in any way.  The 
April 2002 and September 2006 VA opinions indicate that the 
cause of the veteran's death was colorectal cancer, that the 
veteran's neurological condition was not etiologically 
related to such colorectal cancer, that the debilitating 
health effects due to the veteran's neurological condition 
did not render him less capable of resisting the effects of 
colorectal cancer, and that the veteran's colorectal cancer 
was not otherwise related to his period of service.  
Furthermore, there is no competent medical evidence of record 
indicating that the veteran's death was related to his 
service-connected neurological condition, or to his period of 
service, in any way.

The Board acknowledges that the veteran had a service-
connected condition that affected vital organs and was 
evaluated as 100 percent disabling, and has given careful 
consideration to the question of whether resulting 
debilitating effects and general impairment of health existed 
to an extent that rendered the veteran materially less 
capable of resisting the effects of colorectal cancer.  This 
question was specifically asked to the September 2006 VA 
examining physician, and that physician was furthermore 
specifically informed of the regulation stating that where 
the service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  However, the physician specifically responded that 
he did not think that the resulting and debilitating effects 
in general impairment to health due to the veteran's 
neurological condition t rendered the veteran less capable of 
resisting the effects of colorectal cancer.  Furthermore, the 
April 2002 VA examiner likewise stated that the examiner did 
not know that there was any evidence that the effects of the 
veteran's service-connected problem rendered him any less 
capable of resisting the effects of colorectal cancer.  Thus, 
even with careful consideration given to the possibility that 
debilitating effects or general impairment of health may have 
rendered the veteran materially less capable of resisting the 
effects of colorectal cancer, the medical evidence of record 
weighs against this possibility.

Accordingly, entitlement to service connection for the cause 
of the veteran's death is not warranted.

Although the appellant may believe that the veteran's death 
was related to his period of service, she is not competent to 
provide opinions that require medical knowledge.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The Board notes that the appellant is free to submit 
additional evidence in the future to support a claim for 
service connection for the veteran's death, such as 
additional medical evidence linking the veteran's death to 
either his period of service or a service-connected 
condition.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not applicable.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

III. Entitlement to DIC Under 38 U.S.C.A. § 1318.

In cases where a veteran's death was not service-connected, a 
benefits-eligible surviving spouse my still receive DIC if 
the veteran was in receipt of or entitled to receive 
compensation, at the time of his death for a service- 
connected disability that was rated totally disabling if the 
disability was continuously rated totally disabling for a 
period of 10 or more years immediately preceding death; was 
rated by the VA as totally disabling continuously since the 
veteran's release from active duty and for at least 5 years 
immediately preceding death; or if the veteran was a former 
prisoner of war who died after September 30, 1999, and the 
disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.

The record reflects that the veteran was entitled to receive 
compensation at the rate of 100 percent from January 8, 1991 
until his death on February [redacted], 1999.  It furthermore 
reflects that prior to January 8, 1991, the veteran was not 
entitled to receive a 100 percent rating.  As well, the 
evidence does not show that the veteran was deemed totally 
disabled, continuously, since his release from active duty 
(in October 1941) and for at least 5 years immediately 
preceding death.  The veteran was not a Prisoner of War 
during his service.

Accordingly, DIC pursuant to 38 U.S.C.A. § 1318 is not 
warranted.  See Sabonis v. Brown, 6 Vet. App. 426 (1994)


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


